Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
This action is in reply to the correspondence filed on 02/08/2021.
Claims 1, 3-9, and 11-22 are currently pending and have been found to be allowable.

Allowable Subject Matter
Claim 1, 3-9, and 11-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The systems, methods, and graphical user interfaces (GUis) for electronically managing changes within, for example, a network of retail stores can provide additional clarity regarding a potential impact of an IT change (e.g., a hardware or software modification) to one or more of the plurality of retail stores within the network of retail stores. 
Additional reasons for allowance are based on Applicant’s remarks on pages 10-61 of 02/08/2021.

The closest prior art is Brush et al. (US 2007/0168892 A1). Brush et al. discloses a GUI with an electronic change manager, wherein the GUI includes a calendar and a 
Sarrazin et al. (US 2015/0143303 A1). Sarrazin et al. discloses a no conflict indicator, a conflict indicator, and a matching indicator based on the determination of whether there is a conflict between the change and the one or more other change records, wherein the matching indicator indicates the change matches at least one of the one or more change records (see Figure 5A and related text in Paragraph 0139). Sarrazin et al. further discloses additional identifiers (Paragraph 0048, calendar data includes location).
Karro et al. (US 2018/0253709 A1). Karro et al. discloses assessing the IT equipment replacement criticality for multiple retail stores.
Brock et al. (US 2016/0342.955 A1). Brock et al. discloses implementing a change based on the updated change calendar (Paragraph 0039 & Paragraph 0100).
Raff et al. (U.S Pat. No. 6,785,868 B1). Raff et al. discloses comparing the plurality of calendar blocks; and, in response to determining that a first and second of the plurality of calendar blocks is matching, combining the first and second calendar blocks and instructing the user device to display a single calendar block including 
However, the cited art, alone or in any combination, fails to teach or suggest at least: a computer-implemented method for visually representing change conflicts between a plurality of electronic change records within a network of retail stores via a graphical user interface (GUI) on a display of a user device, the method performed by an electronic change manager made available by a server and accessible from the user device, the method comprising the electronic change manager: receiving, from the user device, a store identifier, wherein the store identifier indicates one or more retail stores in the network of retail stores to be impacted via the electronic change manager;  instructing the user device to display a change calendar including a plurality of calendar blocks, the plurality of calendar blocks representing changes for the one or more retail stores in the network of retail stores, based on the store identifier received from the user device; receiving, from the user device, a request to add or modify a change, wherein the change includes a modification to one or more hardware devices that is an information technology resource at the one or more retail stores and/or a modification to software running on the one or more hardware devices; storing the change into a change record database that includes information related to a type of change being implemented, a time at which the change is being implemented, and the store identifier indicating which of the network of retail stores are to be impacted by the change; determining whether there is a conflict between the change and one or more other change records for the one or more retail stores in the network of retail stores by determining whether the change and at least one of the one or more other change 
Nor does the remaining prior art of record remedy the deficiencies found in the cited prior art. Furthermore, neither the prior art, the nature of the problem, nor knowledge of a person having ordinary skill in the art provides for any predictable or reasonable rational to combine prior art teachings.


Response to Arguments
Applicant’s arguments, filed on 02/08/2021, with respect to claims 1, 3-9, and 11-22 have been fully considered and are persuasive.  The rejections of claims 1, 3-9, and 11-22 have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJORIE PUJOLS-CRUZ whose telephone number is (571)272-4668.  The examiner can normally be reached on Mon-Thru 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia H Munson can be reached on (571)270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/M.P./           Examiner, Art Unit 3624                                                                                                                                                                                             /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624